UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1243



In re:   DERRICK D. BOGER,


                Petitioner.




               On Petition for Writ of Prohibition.


Submitted:   April 17, 2015                 Decided:   April 27, 2015


Before KING, SHEDD, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Derrick D. Boger, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Derrick    D.     Boger   petitions      for     a    writ    of     prohibition

seeking   an   order    directing      that    the    North       Carolina         prison

facilities be given law libraries and/or legal assistance.                             A

writ of prohibition “is a drastic and extraordinary remedy which

should be granted only when the petitioner has shown his right

to the writ to be clear and undisputable and that the actions of

the court were a clear abuse of discretion.”                    In re Vargas, 723
F.2d 1461, 1468 (10th Cir. 1983).             A writ of prohibition may not

be used as a substitute for appeal.            Id..

     Boger has not shown any basis for the relief he seeks.

Accordingly,    although       we   grant     leave       to    proceed       in   forma

pauperis, we deny the writ of prohibition and Boger’s motion for

appointment of counsel.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     this    court   and    argument         would    not    aid    the

decisional process.



                                                                   PETITION DENIED




                                        2